Order entered July 11, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00162-CV

         NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-3, Appellant

                                                  V.

                                 JESSICA A. JOHNSON, Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-02205

                                              ORDER
       The reporter’s record is past due. After receiving written confirmation from appellant

that it had paid the fee for preparation of the reporter’s record, we ordered Antonette Reagor,

Official Court Reporter for the 68th Judicial District Court, to file the reporter’s record by July 1,

2016. As of today’s date, the reporter’s record has not been filed. This appeal cannot proceed

without the reporter’s record.

       Accordingly, we ORDER Ms. Reagor to file the reporter’s record by JULY 18, 2016.

We expressly caution Ms. Reagor that failure to comply with this order may result in an order

that she not sit as a court reporter until she complies.
           We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Martin

Hoffman, Presiding Judge of the 68th Judicial District Court, Ms. Reagor, and counsel for all

parties.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE